Citation Nr: 1608525	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes the Veteran did not appeal an April 2014 rating decision denying service connection for chloracne.

The Veteran provided testimony at a December 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

With regard to the claim of entitlement to service connection for a skin disability, the Veteran claims exposure to herbicides while wearing a backpack sprayer and spraying a perimeter.  He testified to having eczema and dermatitis on the hands, and cysts on the head, neck, ears, and face.  A review of the VA treatment records shows treatment for various skin disorders.  The Veteran has not yet been provided a VA examination to determine the nature and etiology of any skin disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination should be scheduled.

With regard to the claim of entitlement to service connection for sleep apnea, the Veteran submitted a September 2011 notice of disagreement with a July 2011 rating decision.  To date, the Veteran has not been provided a statement of the case and given an opportunity to perfect the appeal of that additional claim to the Board by filing a timely substantive appeal.  Therefore, the Board must remand the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

The AOJ should ensure that any available VA and non-VA treatment records are obtained.  38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA and non-VA treatment records that are not already of record. 

2.  Issue a statement of the case on the issue of entitlement to service connection for sleep apnea.  Notify the Veteran that he must file a timely substantive appeal to perfect an appeal of that issue.  If the Veteran files a timely substantive appeal, return that issue to the Board. 

3.  Schedule the Veteran for a VA examination to ascertain the etiology of any skin disability.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any skin disability is related to service, to include presumed exposure to herbicides.  The examiner should specifically address the Veteran's reported chemical exposure while spraying the perimeter and post-service skin diagnoses.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

